Case 7:21-cr-01227 Document1 Filed on 05/27/21 in TXSD Page 1 of 2

AO 91 (Rev. H1/I 1} Criminal Complaint

 

UNITED STATES DISTRICT COURT

for the

Southern District of Texas

 

 

 

United States of America )
Vv. )
~2\- WO7 -t79
William Scott SIMMS )  CaseNo. 4-21
(U.S.C. / Y.0.B. 1949) )
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of _ May 26, 2021 in the county of Hidalgo in the
Southern District of Texas , the defendant(s) violated:
Code Section Offense Description
Title 26 U.S.C. 5861(d) It shall be unlawful for any person to receive or possess a firearm which is
not registered to him in the National Firearms Registration and Transfer
Record.

Title 26 U.S.C. 5861(i) It shall be unlawful for any person to receive or possess a firearm which is
not identified by a serial number as required by this chapter.

United States District Court

This criminal complaint is based on these facts: Southern Distric t of Texas

MAY 27 2021

"Nathan Ochsner, Clerk

 

See ATTACHMENT A

ihre

@ Continued on the attached sheet.

ff jie

7 Complainant's signature

Stephen J Zilko, Special Agent, ATF

 

Printed name and title

Approved by AUSA Robert Guerra

 

Date: &/22/2/— 4265 7

City and state: McAllen, Texas Juan F. Alanis, U.S. Magistrate Judge

Judge's signature

 

Printed name and title
Case 7:21-cr-01227 Document1 Filed on 05/27/21 in TXSD_ Page 2 of 2

ATTACHMENT A

The facts establishing the foregoing issuance of an arrest warrant are based on the following:
I, Special Agent Stephen Zilko, affiant, do hereby depose and state the following:

I am a Special Agent of the United States Department of Justice, Bureau of Alcohol, Tobacco,
Firearms and Explosives (ATF). I have been a law enforcement officer for over eight years. My
duties include the investigation of violations of the federal firearms laws. I know it to be unlawful
for any person to receive or possess a firearm made in violation of the provisions of Title 26, to
wit: a machinegun rifle as described in 26 U.S.C. 5861(d) and (i). This criminal complaint is based
on the following facts:

On May 26, 2021, ATF Special Agents with the assistance of Homeland Security Investigations
(HSI), conducted an undercover operation to purchase one (1) unregistered firearm silencer from
William Scott SIMMS (hereinafter referred to as SIMMS) for $500. During the operation, SIMMS
met with an ATF Undercover Agent (hereinafter referred to as ATF UC) at a business located in
Edinburg, Texas. SIMMS arrived in a black in color Cadillac.

During the meeting with the ATF UC, SIMMS told the UC that he had manufactured eleven (11)
fully automatic rifles. SIMMS then informed the UC that he had the machineguns in the back of
his vehicle. The ATF UC inspected the firearms and confirmed the firearms were fully automatic
rifles and met the definition as machineguns under 26 U.S.C. 5845(b).

SIMMS further explained to the UC that the machineguns did not have registration markings on
the firearms. SIMMS further indicated to the ATF UC that he was building machineguns with
fraudulent identifying markings in order to prevent the firearms from being traced back to him.

The ATF UC told SIMMS that the UC wanted to purchase the machineguns for illegal export into
Mexico to be used by drug cartels to fight Mexican law enforcement and rival drug cartels. SIMMS
indicated that he would sell the machineguns to the ATF UC knowing they would be illegally
exported. SIMMS indicated that the price for a fully automatic rifle would be $10,000 and $10,500
if the UC wanted the machineguns equipped with a firearms silencer.

After this discussion, the ATF UC and SIMMS completed the transaction for the unregistered
firearm silencer for $500. SIMMS was subsequently arrested by ATF and HSI Agents and the
firearms were taken into evidence. A query of the National Firearms Registration and Transfer
Record for SIMMS produced negative results, indicating that SIMMS possessed the firearms in
violation of 26 U.S.C. 5861(d). Additionally, the firearms were not identified by a serial number
as required by 26 U.S.C. 5861 (i).
